            Case 1:18-cv-00392-DLF Document 19 Filed 01/24/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


SAEID DOUSTI,

                Plaintiff,

                         V.
                                                           Civ. A. No. 18-0392 (DLF)
U.S . DEPARTMENT OF HOMELAND
SECURITY,et al.,

                Defendants.


                              JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), Plaintiff Saeid Dousti and

DefendantsU.S . Department of Homeland Security, et al., hereby stipulate to the dismissal of this

action with prejudice, each party to bear its own costs and fees. On January 6, 2020, U.S.

Citizenship and Immigration Services approved Plaintiffs I-485 Application for Permanent

Residence that is the subject of this matter. Therefore, this lawsuit is now moot.



                                                   Respectfully submitted,

                                                   JESSIE K. LIU
'D ~ - - - ----·                                   D.C. Bar 472845
SAEID DOUSTI                                       United States Attorney
2541 Avemore Pond Rd.
Charlottesville, VA 2291 I -723 5                  DANIEL F. VAN HORN
                                                   D.C. Bar 924092
Plaintiff                                          Chief, Civil Division

                                                   By:/s/ Daniel P. Schaefer
                                                   DANIEL P. SCHAEFER
                                                   D.C. Bar 996871
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   (202) 252-2531
                                                   Daniel.Schaefer@ usdoj.gov
                                                   Counsel for Defendants
